Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. US 10109100 B2 in view of Ozdas et al. (US Pub 2014/0146049 A1).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent US 10109100 contain substantially all the limitations of the instant application claims.

Application No. 16/813646
Patent No. US 10109100 B2
1. A method, comprising: identifying pixels in a rendering of a scene that have not converged due to under sampling by removing texture to eliminate non-convergence due to texture; iteratively sampling identified pixels that have not converged due to under sampling with one or more additional samples during each iteration until all pixels of the rendering converge; and outputting the 

generating an initial rendering of a scene that determines texture at each portion of the scene;
generating a ray traced rendering of the scene by tracing an initial sample of rays;
iterating the following until all portions of the ray traced rendering satisfy a noise threshold:

tracing another sample of rays in the ray traced rendering for each portion of the ray traced rendering that does not satisfy the noise threshold; and
outputting the completed ray traced rendering, wherein different portions of the completed ray traced rendering are sampled with different numbers of samples of rays.


a processor configured to:

generate a ray traced rendering of the scene by tracing an initial sample of rays;
iterate the following until all portions of the ray traced rendering satisfy a noise threshold:
determine a measure of noise at each portion of the ray traced rendering due to under sampling by removing noise due to texture by subtracting the initial rendering of the scene that determines texture from the ray traced rendering of the scene; and
trace another sample of rays in the ray traced rendering for each portion of the 
output the completed ray traced rendering, wherein different portions of the completed ray traced rendering are sampled with different numbers of samples of rays; and
a memory coupled to the processor and configured to provide the processor with instructions.


generating an initial rendering of a scene that determines texture at each portion of the scene;

iterating the following until all portions of the ray traced rendering satisfy a noise threshold:
determining a measure of noise at each portion of the ray traced rendering due to under sampling by removing noise due to texture by subtracting the initial rendering of the scene that determines texture from the ray traced rendering of the scene; and
tracing another sample of rays in the ray traced rendering for each portion of the ray traced rendering that does not satisfy the noise threshold; and
outputting the completed ray traced rendering, wherein different portions of 


Dependent claims 2-18 recites similar matter as claim 1-54 of Patent US 10109100 B2 in view of Ozdas et al. (US Pub 2014/0146049 A1) and are rejected for the same reason. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-90 of U.S. Patent No. US 10628991 B2 in view of Ozdas et al. (US Pub 2014/0146049 A1).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent US 10628991 contain substantially all the limitations of the instant application claims.

Application No. 16/813646
Patent No. US 10628991 B2

1. A method, comprising:
generating a rendering of a scene by sampling each pixel of the rendering with a prescribed number of samples;
iteratively sampling those pixels of the rendering that do not satisfy a noise threshold with an additional sample during each iteration until all pixels of the rendering satisfy the noise threshold, wherein a difference image is generated during each iteration by subtracting from the rendering a texture rendering of the scene that includes texture information of the scene so that noise due to texture is removed in the difference image and noise from under sampling remains; and



a processor configured to:
generate a rendering of a scene by sampling each pixel of the rendering with a prescribed number of samples;
iteratively sample those pixels of the rendering that do not satisfy a noise threshold with an additional sample during each iteration until all pixels of the rendering satisfy the noise threshold, wherein a difference image is generated during each iteration by subtracting from the rendering a texture rendering of the scene that includes texture information of the scene so that noise due to texture is 
output the completed rendering, wherein pixels of the completed rendering are not uniformly sampled; and
a memory coupled to the processor and configured to provide the processor with instructions.


generating a rendering of a scene by sampling each pixel of the rendering with a prescribed number of samples;
iteratively sampling those pixels of the rendering that do not satisfy a noise threshold with an additional sample 
outputting the completed rendering, wherein pixels of the completed rendering are not uniformly sampled.


Dependent claims 2-18 recites similar matter as claim 1-90 of Patent US 10628991 B2 in view of Ozdas et al. (US Pub 2014/0146049 A1) and are rejected for the same reason. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozdas et al. (US Pub 2014/0146049 A1) in view of Graziosi et al. (US Pub 2015/0201176 A1)
As to claim 1, Ozdas discloses a method, comprising: 
identifying pixels in a rendering of a scene that have not converged due to under sampling (Ozdas, abstract, “For each pixel, an accumulated color at the beginning of a pass and at the end of a pass can be compared. If a difference between these is within a threshold, a convergence count, which begins at an initial value, is reduced. If the difference is not within the threshold, then the convergence count is reset. When the convergence count reaches a preset value, then the pixel is considered converged and removed from the set. However, if a pixel adjacent to a converged pixel fails a convergence test, then the converged pixel is reset to unconverged and returned to the set and at least a minimum number of additional sample passes are undertaken for that pixel.”).
iteratively sampling identified pixels that have not converged due to under sampling with one or more additional samples during each iteration until all pixels of the rendering converge (Ozdas, abstract, “if a pixel adjacent to a converged pixel fails a convergence test, then the converged pixel is reset to unconverged and returned to the set and at least a minimum number of additional sample passes are undertaken for that pixel.”); and 
outputting the completed rendering, wherein sampling of pixels is ceased as soon as convergence occurs to eliminate over sampling (Ozdas, ¶0005, “so long as the sampling is performed correctly, the estimate eventually will converge to a correct result. A principal issue arising in Monte Carlo integration is getting acceptable accuracy with a reasonable or limited number of samples. Having too few samples results in an excessively noisy image and taking additional samples of pixels that have actually converged is wasteful.”). 
Ozdas does not explicitly discloses by removing texture to eliminate non-convergence due to texture.
Graziosi, ¶0084, “an example of adaptive texture filter is a filter to remove high frequency content that is not imaged by the light field display.” “ ¶0091, adaptive texture filtering, ¶0091, “Therefore a light field reproduced by a light field display system has the ability to display Nyquist frequency details closer to display surface and lower than Nyquist frequency details away from the display surface proportional to 1/(distance from the display surface). Taking this fact into account a depth-adaptive low pass filter can be used to adjust the reference hogel texture contents based on the reference hogel depth map information to filter out details that a light field display system cannot reproduce.”).
Ozdas and Graziosi are considered to be analogous art because all pertain to computer image. It would have been obvious before the effective filing date of the claimed invention to have modified Ozdas with the features of “removing texture to eliminate non-convergence due to texture” as taught by Graziosi. The suggestion/motivation would have been by eliminating the unreproducible details of the object, the depth-adaptive low pass filter has the benefit of also increasing the compression ratio without degrading the perceived image quality.

As to claim 2, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses pixels of the rendering are adaptively sampled (Ozdas, ¶0022, “providing an approach to adaptive sampling and progressive refinement”).

As to claim 3, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses pixels of the completed rendering are sampled with different numbers of samples (Ozdas, ¶0022, “providing an approach to adaptive sampling and progressive refinement” ¶0006-0010).

As to claim 4, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses pixels of the completed rendering are sampled with only as many samples needed to satisfy convergence criteria (Ozdas, Abstract, “so long as the sampling is performed correctly, the estimate eventually will converge to a correct result. A principal issue arising in Monte Carlo integration is getting acceptable accuracy with a reasonable or limited number of samples. Having too few samples results in an excessively noisy image and taking additional samples of pixels that have actually converged is wasteful.”).

As to claim 5, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses pixels of the completed rendering are sampled with optimal numbers of samples (Ozdas, ¶0005, “A principal issue arising in Monte Carlo integration is getting acceptable accuracy with a reasonable or limited number of samples. Having too few samples results in an excessively noisy image and taking additional samples of pixels that have actually converged is wasteful.”)

As to claim 6, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses identifying pixels that have not converged due to under sampling comprises determining pixels of the rendering that do not satisfy a noise threshold (Ozdas, ¶0029, “a determination whether the difference is within a threshold is made and if the difference is within the threshold, then, at 148, a convergence requirement for the pixel is reduced. As a specific example, a convergence requirement can include that a convergence criteria (such as that the differences produced for a pixel between passes must be within a threshold) be met for a defined minimum number of passes before the pixel can be considered converged. Thus, a difference within a threshold is a criteria for convergence that allows part of an ultimate convergence requirement to be considered satisfied.”).

As to claim 7, claim 6 is incorporated and the combination of Ozdas and Graziosi discloses the noise threshold comprises one or more of a measure of variance, a measure of visible noise, and a measure of SNR (signal-to-noise ratio) (Ozdas, ¶0009, “A convergence threshold for a pixel can be increased in response to neighboring pixels failing to meet a respective convergence threshold applied to those non-neighbor pixels. The convergence thresholds applied to each pixel can include a standard deviation or differencing criteria between an accumulation of samples for each pixel available at one time, and an accumulation of samples for that pixel available at a subsequent time. The convergence criteria can be viewed as identifying pixels for which a dispersion of samples is higher than a threshold, and identifying pixels of the plurality for which a dispersion is lower than a threshold, but which have neighboring pixels with dispersions higher than the threshold” ¶0027, “An example convergence criteria includes that an accumulated color for a pixel, before taking a pass of samples, is within a threshold of an updated accumulated color that includes data for the pixel obtained during the pass of samples.” ¶0029-0030)

As to claim 8, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses pixels representing shiny or specular portions of the scene are sampled more than pixels representing diffused portions of the scene (Ozdas, ¶0009, ¶0045, “A convergence rate of an adjacent pixel can be used as an input to the convergence requirement of another pixel. For example, if one pixel is observed to have a variance decreasing slower than an adjacent pixel, then the adjacent pixel can be treated as converging more slowly than observations suggest, resulting in more samples are taken for that pixel than would be suggested purely by a measure of dispersion of the outputs from the passes involving that pixel.” It is obvious to one of ordinary skill in the art a shiny or specular portion of the scene has higher variance than diffused portion of the scene.)

As to claim 9, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses removing texture comprises subtracting from the rendering a texture Graziosi, ¶0084, “an example of adaptive texture filter is a filter to remove high frequency content that is not imaged by the light field display.” “ ¶0091, adaptive texture filtering, ¶0091, “Therefore a light field reproduced by a light field display system has the ability to display Nyquist frequency details closer to display surface and lower than Nyquist frequency details away from the display surface proportional to 1/(distance from the display surface). Taking this fact into account a depth-adaptive low pass filter can be used to adjust the reference hogel texture contents based on the reference hogel depth map information to filter out details that a light field display system cannot reproduce.”).

As to claim 10, claim 9 is incorporated and the combination of Ozdas and Graziosi discloses the texture rendering comprises a rasterization rendering, a scanline rendering, an OpenGL (Open Graphics Library) rendering, or a first intersection path or ray traced rendering without any bounces (Ozdas, ¶0002, “adaptive sampling in ray tracing”).

As to claim 11, claim 9 is incorporated and the combination of Ozdas and Graziosi discloses the texture rendering is devoid of higher order optical effects (Graziosi, ¶0091, “due to optical divergence in any light field display system, the highest frequency details that can be reproduced become less than the display system Nyquist frequency as a reproduced object moves further from the display surface. Therefore a light field reproduced by a light field display system has the ability to display Nyquist frequency details closer to display surface and lower than Nyquist frequency details away from the display surface proportional to 1/(distance from the display surface).”).

As to claim 12, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses removing texture to identify pixels that have not converged due to under sampling comprises generating a difference image during each iteration by subtracting from the rendering a texture rendering of the scene (Graziosi, ¶0084, “an example of adaptive texture filter is a filter to remove high frequency content that is not imaged by the light field display.” “ ¶0091, adaptive texture filtering, ¶0091, “Therefore a light field reproduced by a light field display system has the ability to display Nyquist frequency details closer to display surface and lower than Nyquist frequency details away from the display surface proportional to 1/(distance from the display surface). Taking this fact into account a depth-adaptive low pass filter can be used to adjust the reference hogel texture contents based on the reference hogel depth map information to filter out details that a light field display system cannot reproduce.”).

As to claim 13, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses over sampling of pixels is prevented by distinguishing between noise arising from texture versus noise arising from under sampling (Ozdas, ¶0022, “Too little sampling can result in noisy or low quality images, while unnecessary sampling wastes processing resources and consumes render time. However, separating unnecessary sampling from useful sampling is a complex problem. Additionally, providing an approach to adaptive sampling and progressive refinement that can handle ray tracing architectures that provide increased concurrency of ray intersection testing “ Graziosi, ¶0091, “due to optical divergence in any light field display system, the highest frequency details that can be reproduced become less than the display system Nyquist frequency as a reproduced object moves further from the display surface. Therefore a light field reproduced by a light field display system has the ability to display Nyquist frequency details closer to display surface and lower than Nyquist frequency details away from the display surface proportional to 1/(distance from the display surface). Taking this fact into account a depth-adaptive low pass filter can be used to adjust the reference hogel texture contents based on the reference hogel depth map information to filter out details that a light field display system cannot reproduce.”).

As to claim 14, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses the samples comprise samples of rays (Ozdas, ¶0002, “adaptive sampling in ray tracing”).

As to claim 15, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses the rendering comprises a physically based rendering (Ozdas, ¶0006, “a ray-tracing based rendering system”).

As to claim 16, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses the rendering comprises a path or ray traced rendering (Ozdas, ¶0006, “a ray-tracing based rendering system”).

As to claim 17, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses foreknowledge of scene textures is used to eliminate over sampling of pixels (Ozdas, ¶0022, “Too little sampling can result in noisy or low quality images, while unnecessary sampling wastes processing resources and consumes render time. However, separating unnecessary sampling from useful sampling is a complex problem. Additionally, providing an approach to adaptive sampling and progressive refinement that can handle ray tracing architectures that provide increased concurrency of ray intersection testing “ Graziosi, ¶0091, “due to optical divergence in any light field display system, the highest frequency details that can be reproduced become less than the display system Nyquist frequency as a reproduced object moves further from the display surface. Therefore a light field reproduced by a light field display system has the ability to display Nyquist frequency details closer to display surface and lower than Nyquist frequency details away from the display surface proportional to 1/(distance from the display surface). Taking this fact into account a depth-adaptive low pass filter can be used to adjust the reference hogel texture contents based on the reference hogel depth map information to filter out details that a light field display system cannot reproduce.”).

As to claim 18, claim 1 is incorporated and the combination of Ozdas and Graziosi discloses the rendering comprises a still image or a frame of a video sequence (Ozdas, abstract, “the set of pixels can be all of the pixels of an image”)

As to claim 19, the combination of Ozdas and Graziosi discloses a system, comprising: a processor configured to: identify pixels in a rendering of a scene that have not converged due to under sampling by removing texture to eliminate non-convergence due to texture; iteratively sample identified pixels that have not converged due to under sampling with one or more additional samples during each iteration until all pixels of the rendering converge; and output the completed rendering, wherein sampling of pixels is ceased as soon as convergence occurs to eliminate over sampling; and a memory coupled to the processor and configured to provide the processor with instructions (See claim 1 for detailed analysis.).

As to claim 20, the combination of Ozdas and Graziosi discloses a computer program product embodied in a non-transitory computer readable storage medium and (See claim 1 for detailed analysis.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613